In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00206-CV
     ___________________________

            IN RE J.V., Relator




             Original Proceeding
233rd District Court of Tarrant County, Texas
       Trial Court No. 233-655710-19


   Before Womack, Kerr, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

       The court has considered relator’s petition for writ of mandamus and

emergency motion to stay trial and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and emergency motion to stay

trial are denied.

                                                  Per Curiam

Delivered: July 9, 2021




                                        2